 


113 HR 2324 IH: Sunset to the Authorization for Use of Military Force Act
U.S. House of Representatives
2013-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2324 
IN THE HOUSE OF REPRESENTATIVES 
 
June 11, 2013 
Mr. Schiff introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To repeal the Authorization for Use of Military Force. 
 
 
1.Short titleThis Act may be cited as the Sunset to the Authorization for Use of Military Force Act. 
2.FindingsCongress finds the following:
(1)On September 11, 2001, the United States and its citizens were victims of the worst terrorist attacks in world history. 
(2)The September 11, 2001, terrorist attacks were planned, financed, and executed by al Qaeda, a terrorist organization led by Osama bin Laden. 
(3)Al Qaeda was based in Afghanistan throughout the period leading up to the attacks, and the three previous attacks against United States targets, the 1993 World Trade Center bombing, the 1998 East Africa bombings, and the 2000 attack on the USS Cole, were planned by al Qaeda central. 
(4)From 1996 to 2001, the Taliban government of Afghanistan knowingly harbored al Qaeda, and was complicit in its plots against the United States, and that al Qaeda, in turn, supported the Taliban, including sponsoring and training the elite Arab 55th Brigade of the Taliban Army. 
(5)Following the September 11, 2001, attacks Congress passed the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note) to provide the President with requisite authorization to use force against those nations, organizations, or persons he determines planned, authorized, committed, or aided the terrorist attacks that occurred on September 11, 2001, or harbored such organizations or persons, in order to prevent any future acts of international terrorism against the United States by such nations, organizations or persons. 
(6)Following passage of Public Law 107–40, and consistent with its purpose, the United States invaded Afghanistan, resulting in the toppling of the Taliban government and the routing of al Qaeda forces in the country. 
(7)Osama bin Laden and other senior al Qaeda leaders left Afghanistan in the wake of the United States invasion, with many fleeing to neighboring Pakistan. 
(8)Many of al Qaeda’s senior leaders, including Osama bin Laden, Khalid Sheikh Mohammed, Abu Yahya al-Libi, and Abu Hamza Rabia have either been killed or captured by United States forces in the years since the 2001 terrorist attacks. 
(9)Intelligence experts now describe al Qaeda’s core as largely decimated, and Director of National Intelligence James Clapper told Congress in early 2013, that al Qaeda’s core had been so degraded that it is probably unable to carry out complex, large-scale attacks in the West.
(10)Congress never intended and did not authorize a perpetual war. 
(11)With the withdrawal of United States combat troops from Afghanistan and the transition to Afghan national security forces at the end of 2014, Public Law 107–40, which was focused on the September 11th attacks and those directly responsible, will have largely served its purpose. 
(12)The homeland and the American people face new threats from individuals, entities, and organizations that may affiliate with al Qaeda, or share its ideology and its determination to attack Americans, but which may not be connected to the September 11, 2001, attacks or those who carried them out to a degree sufficient to be covered by Public Law 107–40. 
(13)Even after the expiration of Public Law 107–40, there is likely to remain the need to defend against specific networks of violent extremists, including al Qaeda and its affiliates, that threaten the United States, and the Congress urges the President to work with the legislative branch to secure whatever new authorities may be required to meet the threat and comply with the Constitution, the War Powers Resolution, and the law of war.  
3.Repeal of Authorization for Use of Military ForceEffective on December 31, 2014, the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note) is hereby repealed.  
 
